DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0068], line 4, “an insulated conductive via 1706” should be changed to -- an insulated conductive via 1724--. Support can be found at least in FIG. 1O of Applicant’s original disclosure. It noted that the reference character 1706 of FIG. 1O represents “a p-type layer” (see paragraph [0067]), not an insulated conductive via.
In paragraph [0070], line 3, “from the y direction” should be changed --from the x direction--. Support can be found at least in Fig. 1O and FIG. 1V of Applicant’s original disclosure. It noted that the second pixel 1707b and the fourth pixel 1707d of Fig. 1O and FIG. 1V are arranged along the x direction.
In paragraph [0084], line 2, “in FIG. 1X” should be changed to --in FIG. 1Y--. Support can be found at least in FIG. 1X, FIG. 1Y and FIG. 1AA of Applicant’s original disclosure.
Drawings
The drawings are objected to because of the following informality:
In step 2104 of FIG. 1AI, “may” should be deleted.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  
In claim 16, line 6, “in the first portion of the isolation region” should read --in the first portion of the epitaxial layer--. Support can be found at least in lines 2-3 of claim 16.
In claim 21, lines 1-2, “its length” should read --the length of the isolation region--.
In claim 21, lines 2-3, “its length” should read --the length of the transparent electrically conductive layer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Mizutani et al. US 2012/0126259.
Regarding claim 1, Mizutani teaches a light emitting diode (LED) (e.g., 10, Fig. 1, Fig. 8) comprising: 
an electrically conductive via (e.g., 15, Fig. 1, [15]) in a first portion of an epitaxial layer (e.g., 6, Fig. 1, [41], [61]), the electrically conductive via filling a contact hole formed in the first portion (e.g., Fig. 1); 
a p-type contact (e.g., 7, Fig. 1, [50], [63]) on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region (e.g., 18 including an insulating material such as SiO2, Fig. 1, [72]) having a length extending in a first direction (e.g., a length of 18 in a first direction, see the annotated Fig.1 below); 
an n-type contact (e.g., 22, Fig. 1, [42], [43], [63]) in the first portion of the epitaxial layer, the n-type contact directly coupled to the electrically conductive via (e.g., Fig. 1); and 
a transparent electrically conductive layer (e.g., 8, Fig. 1, [65]) formed on the epitaxial layer and having a length extending in a second direction (e.g., a length of 8 in a second direction, see the annotated Fig.1 below), the second direction substantially perpendicular to the first direction (e.g., see the annotated Fig.1 below).

    PNG
    media_image1.png
    736
    1112
    media_image1.png
    Greyscale

                                 Annotated Fig. 1 of Mizutani
Regarding claim 2, Mizutani teaches the LED of claim 1, wherein the epitaxial layer comprises: an n-type layer (e.g., 3, Fig. 1, [63]); an active region (e.g., 4, Fig. 1, [63]); and a p-type layer (e.g., 5, Fig. 1, [63]).
Regarding claim 3, Mizutani teaches the LED of claim 2, wherein the isolation region and the electrically conductive via extend through the p-type layer, the active region, and a portion of the n-type layer (e.g., Fig. 1).  
Regarding claim 4, Mizutani teaches the LED of claim 2, wherein the transparent electrically conductive layer (e.g., 8, Fig. 1) is on the n-type layer (e.g., 3, Fig. 1; 8 disposed on 3 through intervening layers).
Regarding claim 5, Mizutani teaches the LED of claim 2, wherein the p-type contact (e.g., 7, Fig. 1) is directly on the p-type layer (e.g., 5, Fig. 1).  

Regarding claim 9, Mizutani teaches a light emitting diode (LED) array (e.g., array of 10, Fig. 1, Fig. 8) comprising: 
a first LED (e.g., first 10 from the bottom side of the page including Fig. 1) comprising an electrically conductive via (e.g., 15, Fig. 1, [15]) that fills a contact hole formed in a first portion of an epitaxial layer (e.g., 6, Fig. 1, [41], [61]), and 
a p-type contact (e.g., 7, Fig. 1, [50], [63]) on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region (e.g., 18 including an insulating material such as SiO2, Fig. 1, [72]) having a length extending in a first direction (e.g., a length of 18 in a first direction, see the annotated Fig.1 above); 
an n-type contact (e.g., 22, Fig. 1, [42], [43], [63]) in the first portion of the epitaxial layer, the n-type contact directly coupled to the electrically conductive via (e.g., Fig. 1); and 
a second LED (e.g., second 10 from the bottom side of the page including Fig. 1) comprising the epitaxial layer (e.g., 6, Fig. 1), the second LED electrically coupled to the first LED through a transparent electrically conductive layer (e.g., 8, Fig. 1, Fig. 8, [65]; the first 10 is electrically coupled to the second 10 through 8 and other intervening layers in operation; see Fig. 8) having a length that extends in a second direction (e.g., a length of 8 in a second direction, see the annotated Fig.1 above), the second direction substantially perpendicular to the first direction (e.g., see the annotated Fig.1 above).

Regarding claim 11, Mizutani teaches the LED array of claim 10, wherein the transparent electrically conductive layer (e.g., 8, Fig. 1) is on the n-type layer (e.g., 3, Fig. 1; 8 disposed on 3 through intervening layers).  
Regarding claim 12, Mizutani teaches the LED array of claim 10, wherein the isolation region and the electrically conductive via extend through the p-type layer, the active region, and a portion of the n-type layer (e.g., Fig. 1).  
Regarding claim 13, Mizutani teaches the LED array of claim 10, wherein the p-type contact (e.g., 7, Fig. 1) is directly on the p-type layer (e.g., 5, Fig. 1).  
Regarding claim 14, Mizutani teaches the LED array of claim 9, wherein the second portion comprises a first pixel (e.g., LEDs 10 of Mizutani may be used as light sources for illumination (e.g., [3]) such as LED pixel module lights).  
Regarding claim 15, Mizutani teaches the LED array of claim 9, wherein the second LED comprises a second pixel (e.g., LEDs 10 of Mizutani may be used as light sources for illumination (e.g., [3]) such as LED pixel module lights).
Regarding claim 21, Mizutani teaches the LED of claim 1, wherein the isolation region has a width (e.g., a width of 18, see the annotated Fig.1 above) that is less than its length, and wherein the transparent electrically conductive layer has a width (e.g., a width of 8, see the annotated Fig.1 above) that is less than its length.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. US 2012/0126259 in view of Nishimura et al. US 6,037,612.
Regarding claim 7, Mizutani teaches the LED of claim 1 as discussed above.
Mizutani does not explicitly teach the LED further comprising: Page 3 of 11AMENDMENT / RESPONSE UNDER 37 CFR § 1.111Serial Number: 16/230,673Docket: 2017P00165US02Filing Date: Dec 21, 2018Title: High Density Interconnect For Segmented LEDSan insulating lining between the electrically conductive via and a portion of the epitaxial layer.  
Nishimura teaches an insulating lining (e.g., 64, Fig. 12) between the electrically conductive via (e.g., 85, Fig. 9C) and a portion of the epitaxial layer (e.g., 14, 13, 12 and/or 61, Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Nishimura with that taught by Mizutani to arrive at the claimed invention for the purpose of preventing short circuit and cross-talk for example.
Claims 1-7, 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2016/0005941 (alternative interpretation is used in rejection) in view of Shakuda et al. US 2007/0284598.
Regarding claim 1, Tsai teaches a light emitting diode (LED) (e.g., III, Fig. 9) comprising: 

a contact (e.g., 30 near the portion B, Fig. 9, [46]) on a second portion (e.g., a second portion, see the annotated Fig. 9 below) of the epitaxial layer, the first portion and the second portion separated by an isolation region (e.g., a part of 361 near the portion B, see the annotated Fig. 9 below, [48]) having a length extending in a first direction (e.g., a length of the part of 361 in a first direction, see the annotated Fig. 9 below); 
a contact (e.g., 431 in the portion A, Fig. 9, [37]) in the first portion of the epitaxial layer, the n-type contact directly coupled to the electrically conductive via (e.g., Fig. 9); and 
a transparent electrically conductive layer (e.g., 19, Fig. 9, [48]) formed on the epitaxial layer and having a length extending in a second direction (e.g., a length of 19 in a second direction, see the annotated Fig. 9 below), the second direction substantially perpendicular to the first direction (e.g., see the annotated Fig. 9 below).  


    PNG
    media_image2.png
    859
    1429
    media_image2.png
    Greyscale

                                                   Annotated Fig. 9 of Tsai
Tsai does not explicitly teach a p-type contact and an n-type contact.
Shakuda teaches a p-type contact (e.g., 19, Fig. 1) and an n-type contact (e.g., 20, Fig. 1) of LED.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Shakuda with that taught by Tsai to arrive at the claimed invention for the purpose of its conventional use for example.
Regarding claim 2, Tsai in view of Shakuda teaches the LED of claim 1 as discussed above.
Tsai further teaches wherein the epitaxial layer comprises: a second semiconductor layer (e.g., 12, Fig. 9, [26]); an active region (e.g., 10, Fig. 9, [26]); and a first semiconductor (e.g., 11, Fig. 9, [26]).

Since Shakuda was initially relied upon to provide the teaching of a p-type contact and an n-type contact, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further combine that taught by Shakuda with that taught by Tsai to arrive at the claimed invention with the same motivation as provided for in claim 1.
Regarding claim 3, Tsai in view of Shakuda teaches the LED of claim 2, wherein the isolation region and the electrically conductive via extend through the p-type layer, the active region, and a portion of the n-type layer (e.g., Tsai, Fig. 9).
Regarding claim 4, Tsai in view of Shakuda teaches The LED of claim 2, wherein the transparent electrically conductive layer (e.g., 19, Tsai, Fig. 9) is on the n-type layer (e.g., Tsai, Fig. 9).  
Regarding claim 5, Tsai in view of Shakuda teaches the LED of claim 2, wherein the p-type contact is directly on the p-type layer (e.g., Tsai, Fig. 9).
Regarding claim 6, Tsai in view of Shakuda teaches the LED of claim 1, wherein the second portion comprises a pixel (e.g., LED III (Tsai) of Tsai in view of Shakuda may be applied to optical display apparatus (e.g., Tsai, [3]) that include pixels).  
Regarding claim 7, Tsai in view of Shakuda teaches the LED of claim 1, further comprising: Page 3 of 11AMENDMENT / RESPONSE UNDER 37 CFR § 1.111Serial Number: 16/230,673Docket: 2017P00165US02Filing Date: Dec 21, 2018Title: High Density Interconnect For Segmented LEDSan insulating lining (e.g., a part of 361 near the portion C, Tsai, Fig. 9, [48]) between the electrically conductive via and a portion of the epitaxial layer.  
Regarding claim 9, Tsai teaches a light emitting diode (LED) array (e.g., optical display apparatus including LED of Fig. 9, [3]) comprising: 

a contact (e.g., 30 near the portion B, Fig. 9, [46]) on a second portion (e.g., a second portion, see the annotated Fig. 9 above) of the epitaxial layer, the first portion and the second portion separated by an isolation region (e.g., a part of 361 near the portion B, see the annotated Fig. 9 above, [48]) having a length extending in a first direction (e.g., a length of the part of 361 in a first direction, see the annotated Fig. 9 above); 
a contact (e.g., 431 in the portion A, Fig. 9, [37]) in the first portion of the epitaxial layer, the n-type contact directly coupled to the electrically conductive via (e.g., Fig. 9); and 
a transparent electrically conductive layer (e.g., 19, Fig. 9, [48]) having a length that extends in a second direction  (e.g., a length of 19 in a second direction, see the annotated Fig. 9 above) on the epitaxial layer, the second direction substantially perpendicular to the first direction (e.g., see the annotated Fig. 9 above).  
Tsai does not explicitly teaches a p-type contact and an n-type contact; and a second LED comprising the epitaxial layer, the second LED electrically coupled to the first LED through a transparent electrically conductive layer having a length that extends in a second direction, the second direction substantially perpendicular to the first direction.  
Shakuda teaches a p-type contact (e.g., 19, Fig. 1) and an n-type contact (e.g., 20, Fig. 1) of LED; a first LED (e.g., 1(1a), Fig. 1, Fig. 10 (not labeld)) and a second LED (e.g., 1(1b), Fig. 1, Fig. 10 (not labeld)) comprising the same semiconductor stack, the second LED electrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Shakuda with that taught by Tsai to arrive at the claimed invention for the purpose of its conventional use and obtaining completed optical display apparatus in which LED arrays are implemented for example. In this case, Tsai in view of Shakuda thus teaches a second LED comprising the epitaxial layer, the second LED electrically coupled to the first LED through a transparent electrically conductive layer having a length that extends in a second direction, the second direction substantially perpendicular to the first direction.
Regarding claim 10, Tsai in view of Shakuda teaches the LED of claim 9 as discussed above.
Tsai further teaches wherein the epitaxial layer comprises: a second semiconductor layer (e.g., 12, Fig. 9, [26]); an active region (e.g., 10, Fig. 9, [26]); and a first semiconductor (e.g., 11, Fig. 9, [26]).
Shakuda further teaches wherein the epitaxial layer comprises: an n-type layer (e.g., 14, Fig. 1, [65]); an active region (e.g., 15, Fig. 1, [65]); and a p-type layer (e.g., 16, Fig. 1, [65]).
Since Shakuda was initially relied upon to provide the teaching of a p-type contact  and an n-type contact, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further combine that taught by Shakuda with that taught by Tsai to arrive at the claimed invention with the same motivation as provided for in claim 9.

Regarding claim 12, Tsai in view of Shakuda teaches the LED of claim 10, wherein the isolation region and the electrically conductive via extend through the p-type layer, the active region, and a portion of the n-type layer (e.g., Tsai, Fig. 9).
Regarding claim 13, Tsai in view of Shakuda teaches the LED of claim 10, wherein the p-type contact is directly on the p-type layer (e.g., Tsai, Fig. 9).
Regarding claim 14, Tsai in view of Shakuda teaches the LED array of claim 9, wherein the second portion comprises a first pixel (e.g., LED III (Tsai) of Tsai in view of Shakuda may be applied to optical display apparatus (e.g., Tsai, [3]) that include pixels).
Regarding claim 15, Tsai in view of Shakuda teaches the LED array of claim 9, wherein the second LED comprises a second pixel (e.g., LED III (Tsai) of Tsai in view of Shakuda may be applied to optical display apparatus (e.g., Tsai, [3]) that include pixels).
Regarding claim 21, Tsai in view of Shakuda teaches the LED of claim 1, wherein the isolation region has a width (e.g., a width of 361, see the annotated Fig. 9 above) that is less than its length, and wherein the transparent electrically conductive layer has a width (e.g., a width of 19, see the annotated Fig.9 above) that is less than its length.
Response to Arguments
Applicant's arguments filed on October 19, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the above-issued claim objection to the base claim 16.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 28, 2022